 BIG THREE INDUSTRIES, INC.Big Three Industries,Inc.andTommy J. Grissom,Petitioner.Case 15-RD-257January 10, 1973SUPPLEMENTAL RULING ONADMINISTRATIVE APPEALOn October 16, 1972, the National Labor RelationsBoard issued a Ruling on Administrative Appeal,affirming the Regional Director's dismissal of thepetition in the above case. Upon further considera-tion, the Board has,sua sponte,reopened this matterfor the purpose of reconsidering said ruling, andfinds as follows:On July 15, 1971, pursuant to an election conduct-ed on June 2, 1971, in Case 15-RC-4650, theRegional Director for Region 15, certified GeneralTruck Drivers, Warehousemen & Helpers Local No.5,affiliatedwith InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Ind. (herein called the Union), as collec-tive-bargaining representativeof the Employer'sproduction and maintenance employees at its BatonRouge, Louisiana, cryogenics plant. Pursuant tocharges filed in Cases 15-CA-4312 and 15-CA-4313,by the Union in December 1971, the RegionalDirector issued a complaint alleging that the Em-ployer violated Section 8(a)(3) of the National LaborRelations Act, as amended, by the discharge of oneemployee and violated Section 8(a)(5) since aboutAugust 17, 1971, by "Negotiat[ing] with the Union inbad faith and with no intention of entering into anyfinal or binding collective bargaining agreement."After a hearing during June 1972, the AdministrativeLaw Judge on October 18, 1972, issued her decision,sustaining the allegations of the complaint andordering,inter alia,the Employer to bargain in goodfaith with the Union.'Meanwhile, on September 14, 1972, the instantpetition in Case 15-RD-257 was filed by employeesof the Employer seeking a new election for represent-ation because, "it is our feeling that [the Union] hasaccomplished nothing in our favor, therefore wewould like a new election to determine if we willcontinue to be represented by [the Union] or if wemay represent ourselves."The Regional Directordismissedthis petition onSeptember 20, 1972, on the ground that, "no questionconcerning representation exists, inasmuch as [hehad] issued a complaint-alleging 8(a)(1) and (5)violations by the Employer. . . ." As stated above,the Board affirmed this dismissal.IThat decision is now pending before the Board on appeal.197Upon reconsideration of this case, the Board issatisfied on the basis of the foregoing facts that thereis "no reasonable cause to believe" that, at this time,the petition herein raises a real question of represent-ation, within the meaning of Section 9(c)(1) of theAct. In cases of this type, the Board recognizes that itmust exercise discretion in balancing the interactionbetween an employer's obligation under Section8(a)(5) of the Act to bargain with a duly designatedstatutory representative and the employees' rightunder Section 9(c) of the Act to terminate thestatutory status of said representative.Here, theUnion was certified as the exclusive bargainingrepresentative and it is alleged in the complaint that,during the first year of such certification, theEmployer violated the Act by engaging in surfacebargaining with the Union. Thus, if the allegations ofthe complaint be proved, the appropriate remedywould include an affirmative bargaining order, andan extension of the certification year even thoughduring the interim the Union may have lost itsmajority adherence. Indeed, at the time of the allegedrefusal to bargain, the Union's certified representa-tive status was not subject to direct or collateralattack; nor is it vulnerable during compliance withan affirmative bargaining order. In these circum-stances, to find the existence of a real questionconcerning representation on the basis of the instantpetition, in the face of the current litigation in thecomplaint case of the Employer's alleged refusal tobargain in good faith, would, in the Board's opinion,be contrary to the statutory scheme of the Act. TheBoard recognizes that this view postpones theemployees'opportunity to decertify theUnionherein, but believes that the orderly procedure ofcollective bargaining under the Act requires that theemployees be bound by their choice of representa-tives during the period of ongoing negotiation as wellas the period of litigation of thebona fidesof anemployer's bargaining efforts. As the Supreme Courtsaid inRay Brooks v. N.L.R.B.,348 U.S. 96, 100, "Itis scarcely conducive to bargaining in good faith foran employer to know that, if he dillydallies or subtlyundermines, union strength may erode and therebyrelieve him of his statutory duties at any time, whileif he works conscientiously toward an agreement, therank and file may, at the last moment, repudiate theiragent."The Boardalso recognizesthat there may beunusual and special situations which may impel theholding of elections in the face of unremediedrefusal-to-bargain charges, but no equities which201NLRB No. 76 198DECISIONSOF NATIONALLABOR RELATIONS BOARDwould warrant such a result are found in the presentaction in sustaining the Regional Director's dismissalcase.of the instant petition.Accordingly,the Board hereby affirms its priorBy direction of the Board.